Citation Nr: 1427320	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.

2. Entitlement to service connection for a low back disability.


REPRESENTATION


Veteran represented by:	Hubert Bell, Jr., Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to March 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO declined to reopen the claim for service connection for a low back disability.  Subsequently in a June 2010 statement of the case (SOC) the RO determined new and material evidence had been submitted and reopened the claim of entitlement to service connection for a low back disability.

Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. § 5108 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection for a low back disability.  This matter goes to the Board's jurisdiction to reach the underlying claim and to adjudicate that claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  As the Board must first decide whether new and material evidence to reopen the claim for a low back disability has been received before it can address the matter on the merits - and in light of the Board's favorable action on the petition to reopen - the Board has characterized the appeal as to the low back disability as encompassing the two issues listed on the title page.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in May 2013.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In March 2005, the RO denied the claim of service connection for a low back disability because there was no evidence of a low back disability or injury in service.  The Veteran did not file a timely appeal, and the March 2005 rating decision became final.

2. The additional evidence received since the March 2005 RO rating decision is neither cumulative nor redundant of evidence previously of record; it relates to previously unestablished facts necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection for a low back disability.  


CONCLUSIONS OF LAW

1. The March 2005 rating decision denying the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received sufficient to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence to Reopen a Claim for a Low Back Disability

The Veteran's claim of entitlement to service connection for a low back disability was denied by the RO in March 2005.  The Veteran did not appeal this decision and it is, therefore, final.  Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Veteran's claim was previously denied because the evidence showed that the in-service complaint of back pain was acute, and the Veteran sustained back injuries post-service.  The RO maintained that there was no evidence of service incurrence, aggravation, or evidence of a diagnosis within one year following separation from service.  Therefore, for the evidence to be material in this case, it must address these unestablished facts. 

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In the Veteran's claim to reopen, he maintained that he had received treatment from the North Central Federal Clinic [South Texas Veterans Health Care System] from June 1977 to the present.  At the Board hearing, the Veteran maintained that he received treatment from the Temple VA Medical Center [Central Texas Veterans Health Care System] 10 to 15 years after his separation from service.  The Veteran's report of treatment is presumed credible.  Justus, 3 Vet. App. at 513.  The Board finds that if the claim were reopened, this evidence would trigger the duty to assist the Veteran by obtaining records in Federal custody.  Since the newly submitted evidence, combined with VA assistance, at least raises a reasonable possibility of substantiating the claim, the claim of entitlement to service connection for a low back disability, is reopened.  See Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and the claim is granted to this extent only.


REMAND

As noted above, the Veteran reported that he had received treatment from a VA facility since 1977.  The earliest treatment records associated with the claims file are dated in December 2003.  The Board finds that the duty to assist requires that the VA obtain the identified records.  38 U.S.C.A. § 5103A (West 2002) 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertaining to the treatment of a low back disorder from the South Texas Veterans Health Care System (San Antonio) and Central Texas Veterans Health Care System (Temple), from 1977 to December 2003.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2.  If, and only if, VA treatment records show complaints of or treatment for a low back disorder prior to 1989, return the examination report and claims file to the examiner who conducted the June 2010 VA examination (or another appropriate examiner if unavailable) for an addendum opinion.  In light of additional VA treatment records added to the record showing earlier complaints of or treatment for a low back disorder prior to 1989, is it at least as likely as not (50 percent or higher degree of probability) that any current low back disorder is etiologically related to symptomatology noted in service. 

A detailed rationale for the opinion expressed should be furnished. If the examiner is unable to offer an opinion on the above question without resorting to speculation, an explanation as to why an opinion cannot be rendered should be provided.

3.  After the development above has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time of which to respond thereto.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


